Citation Nr: 0821911	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-17 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from August 1976 to August 
1980. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

The weight of the competent and probative medical evidence of 
record is against a finding that the veteran suffers from any 
respiratory disorder.


CONCLUSION OF LAW

Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant VCAA-compliant, pre-
adjudication notice by a letter dated in April 2003.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim for service connection, 
such error was harmless given that service connection is 
being denied for the claims, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examinations.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  In 1988, however, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  
VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id.

The veteran alleges that he was exposed to asbestos during 
his service in the Navy while working in boiler rooms on 
different carriers and that he currently suffers from 
breathing problems.  

The veteran's service treatment records are negative for any 
complaints or treatment related to respiratory problems.    

In a July 2002 chest x-ray report from a private physician, 
it was concluded that the veteran had interstitial fibrosis 
typical of mixed dust disease due to previous occupational 
exposure to both asbestos and silica dust diagnostic of 
asbestosis and silicosis.  

A VA medical treatment record dated in March 2003 shows an 
assessment of asbestosis and silicosis.    

The veteran underwent a VA examination in May 2005 and a 
history of exposure to asbestos and silicon in the service 
was noted; however, chest x-rays were unremarkable.  

In a February 2006 statement, the veteran's former service 
comrade stated that it was common knowledge that everyone 
working aboard Naval ships was exposed to asbestos.  

The veteran underwent a VA pulmonary examination in September 
2006.  Physical examination revealed no abnormal respiratory 
findings.  Diaphragm excursion and chest expansion were 
normal.  There was no deformity of the chest wall.  There 
were no conditions associated with pulmonary restrictive 
disease.  Chest x-rays revealed no acute lung infiltrates or 
evidence of pleural calcifications or thickening.  There was 
no active cardiopulmonary disease.  Pulmonary function tests 
were normal.  Spirometry was within normal limits.  The 
examiner concluded that it was a normal examination per 
radiological imaging and pulmonary function tests and  that 
the veteran had no demonstrable signs of asbestosis or 
silicosis.

In this case, the Board must consider whether the veteran 
suffers from a respiratory disorder for which service 
connection may be granted.  There is conflicting evidence as 
to whether such disability exists.

In support of the veteran's claim is the July 2002 private x-
ray report which carries a diagnosis of interstitial fibrosis 
indicating asbestosis and silicosis.  Additionally, there is 
the VA outpatient treatment record which shows an assessment 
of asbestosis and silicosis. 

Weighing against the veteran's claim are results from the May 
2005 and September 2006 VA examination reports.  X-ray 
results from both examinations have shown normal lungs with 
no evidence of a respiratory disorder.  Pulmonary function 
tests conducted during the September 2006 VA examination 
yielded normal results.  Both the May 2005 and September 2006 
VA examiners noted and considered the veteran's asbestos 
exposure history as well as the July 2002 private x-ray 
findings; however, diagnostic testing during both 
examinations showed no evidence of any current respiratory 
disorder.         

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for 
assessing the probative value of a medical opinion include 
whether the physician had access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board places greater weight of probative 
value on the objective testing conducted during the May 2005 
and September 2006 examinations than it does on the July 2002 
private x-ray report and March 2003 VA outpatient treatment 
record.

The July 2002 x-ray report documents a one-time finding of 
interstitial fibrosis.  Subsequent radiology studies have all 
been negative.  The overwhelming evidence based on diagnostic 
studies is that a respiratory disorder does not exist. 

Although a March 2003 VA outpatient treatment record noted an 
assessment of asbestosis and silicosis, that finding does not 
appear to be based on any radiology studies.  In contrast, 
the Board places greater weight of probative value on the VA 
examinations of record which do not identify any respiratory 
disorder based on diagnostic tests.  In particular, the most 
recent VA examination conducted in September 2006 involved a 
review of the veteran's complete record and a thorough 
examination of the veteran.  

For these reasons, the Board has found that the weight of the 
competent and probative evidence of record is against a 
finding that the veteran suffers from a respiratory disorder.  
In the absence of diagnosed respiratory disorder, service 
connection may not be granted for that condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Because there is no 
competent evidence linking a current respiratory disease to 
service, the preponderance of the evidence is against the 
claim, and it is denied.

As the preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


